Title: Abigail Adams to William Smith, 22 November 1799
From: Adams, Abigail
To: Smith, William


				
					dear sir
					Philadelphia Nov’br the 22. 1799
				
				Least you should not see many of the curiosities produced in the Aurora; I shall now and then inclose You a choice morsal; in this,

which I now forward you you will find a Letter, said to have been written by a Mr Crammond of this city, to Mr Parish the former Consul at Hamburgh and printed in a Paris Paper. Mr Crammond is a respectable English Merchant of this city, but by no means a politician, not a creature any way acquainted with him suspects him of being the writer. He says that he has not written a Letter of any kind for three years past, to Mr Parish—and that the whole is a forgery—the impudent comments of Duane are also a pack of Lies. no misunderstanding has ever taken place between the President and the British Minister—it is even suspected by some whether the french paper it self is not the production of that the Aurora office; but if not, the Letter must have been forged by some of their Tools. I also inclose You a part of Browns paper which contains the true statement of Robbins’s case, about which the Democrats make such a clamour—if it has not been printed in Boston, the printers I think ought to do it.
				if our Northern Members are not all here, upon the Day when a clerk is to be Chosen, it is feard that Beckly will get in again, as a great struggle will be made for him. You will see also that the batteries are opening upon mr Sedwick. in short no people are so unwearied as the evil Doers— our goverment is such an uphill Machine that it requires no common force, to support it against all the underminers— so Many of its Friends have local and personal views and interests to serve, that they rather pass by, with a wish that it may stand, than lend their aid to strengthen it—
				I pray you to remember me affectionatly to all our Friends and Relatives, and be assured that I am at all times / your Friend
				
					A A
				
			